Exhibit 10.22

 

STOCK OPTION GRANT AGREEMENT

(Non-Qualified Stock Options)

 

THIS AGREEMENT, made as of this 30th day of September, 2010 between Neiman
Marcus, Inc. (the “Company”) and Karen Katz (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan (the “Plan”) to promote the interests of the
Company and its Affiliates and stockholders by providing the Company’s key
employees and others with an appropriate incentive to encourage them to continue
in the employ of and provide services for the Company or its Affiliates and to
improve the growth and profitability of the Company;

 

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.             Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant a NON-QUALIFIED STOCK OPTION (the “Option”) with respect to 4,300
shares of Common Stock of the Company.  100% of the Option will be a Fair Value
Option.

 

2.             Grant Date.  The Grant Date of the Option hereby granted is
September 30, 2010.

 

3.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan.

 

4.             Exercise Price.  The exercise price of each share of Common Stock
underlying the Option hereby granted is $1,576.

 

5.             Vesting.  The Option shall become vested and exercisable as
follows: twenty-five percent of the shares of Common Stock underlying such
Option shall vest and become exercisable on the first anniversary of the Grant
Date and the remaining portion of the Option shall vest and become exercisable
in thirty-six equal monthly installments over the thirty-six (36) months
following the first anniversary of the Grant Date, beginning on the one-month
anniversary of such first anniversary, until 100% of the Option is fully vested
and exercisable thereafter, provided that the Participant is still employed by
the Company on each such anniversary.

 

6.             Method of Exercise.  Pursuant to and consistent with Section 4.10
of the Plan which provides that in certain stated circumstances or as otherwise
provided in a Stock Option Grant Agreement, the Participant shall be allowed to
exercise all or any portion of her then-exercisable Option through net-physical
settlement to satisfy both the exercise price and applicable withholding taxes
(at the minimum statutory withholding rate), Participant shall be allowed to
employ such net-physical settlement in all cases and at any time (other than
following a termination of the Participant’s Employment for Cause) for all or
any portion of her then-exercisable Option, subject however to the further
requirements of Section 4.10 of the Plan regarding the determination by the
Company’s Chief Financial Officer as to

 

--------------------------------------------------------------------------------


 

the absence of less favorable accounting consequences for the Company than if
the exercise price were paid in cash.

 

7.             Expiration Date.  Subject to the provisions of the Plan, with
respect to the Option or any portion thereof which has not become exercisable,
the Option shall expire on the date the Participant’s Employment is terminated
for any reason, and with respect to any Option or any portion thereof which has
become vested and exercisable, the Option shall expire on the earlier of: 
(i) 90 days after the Participant’s termination of Employment other than for
Retirement, Cause, death or Disability; (ii) one year after termination of the
Participant’s Employment by reason of Retirement, death or Disability; (iii) the
commencement of business on the date the Participant’s Employment is, or is
deemed to have been, terminated for Cause; or (iv) the seventh anniversary of
the Grant Date.

 

8.             Certain Rights on a Change of Control.  If (a) a Change of
Control occurs, (b) the surviving corporation following such Change of Control
is an entity for whose stock there is no Public Market, (c) the surviving
corporation assumes the Participant’s outstanding Options in connection with
such Change of Control and such Options convert into options to purchase common
stock or other equity interests of the surviving corporation (the “Assumed
Options”) and (d) the Participant thereafter experiences a Qualifying
Termination at any time prior to the occurrence of an Initial Public Offering of
the surviving corporation, the Participant will be entitled to sell to the
Company or such surviving corporation, within ninety (90) days of such
Qualifying Termination, all or any portion of the Assumed Options that the
Participant had not exercised at the time of such sale and elects to sell to the
Company or such surviving corporation (the “Eligible Assumed Options”), and the
Company or such surviving corporation will be obligated to purchase from the
Participant, in full satisfaction of the Participant’s rights with respect to
such Eligible Assumed Options, all such Eligible Assumed Options, for a price
equal to the aggregate fair market value, as determined in accordance with
Treas. Reg. § 1.409A-1(b)(5)(iv), of the shares of common stock or other equity
interests underlying such Eligible Assumed Options, minus the aggregate exercise
price of such Eligible Assumed Options that such Participant would have been
required to pay in order to exercise such Eligible Assumed Options.

 

9.             Construction of Agreement.  Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable. No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company’s forbearance
or failure to take action. It is intended that the Option be exempt from Code
Section 409A, and this Agreement shall be administered and construed to the
fullest extent possible to reflect and implement such intent.

 

10.           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of, or acquiescence in, any such
breach or default, or any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

 

2

--------------------------------------------------------------------------------


 

11.           Limitation on Transfer.  The Option shall be exercisable only by
the Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the Board
of any proposed Transfer to a Permitted Transferee during the lifetime of the
Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Agreement and shall be entitled to all the rights of the
Participant under the Plan, provided that in respect of any Permitted Transferee
which is a trust or custodianship, the Option shall become exercisable and/or
expire based on the employment and termination of employment of the Participant.
All shares of Common Stock obtained pursuant to the Option granted herein shall
not be transferred except as provided in the Plan and, where applicable, the
Management Stockholders’ Agreement.

 

12.           Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

14.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to the provisions governing conflict of laws.

 

15.           Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the existence of a Public
Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the Management Stockholders’
Agreement and the Participant hereby agrees to be bound thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on her own behalf, thereby representing that she has carefully read
and understands this Agreement, the Plan and the Management Stockholders’
Agreement as of the day and year first written above.

 

 

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

 

 

 

 

By:

 

  /s/ Nelson A. Bangs

 

Title:

 

Nelson A. Bangs

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

  /s/ Karen Katz

 

 

 

Karen Katz

 

3

--------------------------------------------------------------------------------

 